Citation Nr: 1138834	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for a low back disability.  

2.  Entitlement to a higher initial disability rating in excess of 10 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1950 to May 1952 and from June 1953 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Board videoconference hearing at the RO in September 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during the September 2011 Board hearing that his disabilities have worsened since the prior VA examination in June 2008.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, testimony showing the increase in severity of the Veteran's symptoms since the prior VA examination is enough to require a new VA examination.

Additionally during the September 2011 hearing, the Veteran testified that there may be outstanding VA treatment records VA Medical Centers (VAMCs) or Veterans' Clinics in Hot Springs, Cheyenne, and Scottsbluff, Wyoming.  The RO should attempt to obtain and associate any outstanding treatment records related to the Veteran's low back and left shoulder disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should obtain and associate with the claims file all VA records from the VAMCs and Veterans' Clinics in Hot Springs, Cheyenne, and Scottsbluff, Wyoming related to the Veteran's low back and left shoulder disabilities that are not currently of record in the claims file.  

2.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's low back disability.  Any medically indicated special tests should be accomplished, including X-rays if necessary.  The examiner should report the extent of the Veteran's low back disability in accordance with VA rating criteria, to include range of motion findings.  Additionally, the examiner should be requested to determine whether the low back exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

3.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's left shoulder disability.  Any medically indicated special tests should be accomplished, including X-rays if necessary.  The examiner should report the extent of the Veteran's left shoulder disability in accordance with VA rating criteria, to include range of motion findings.  Additionally, the examiner should be requested to determine whether the left shoulder exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for low back strain without radiculopathy or left shoulder separation acromioclavicular, degenerative joint disease, may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


